DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/27/2022 has been entered. Claims 1-17 are pending in this application. Applicant’s amendments to the claims have overcome the 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Non-Final Office Action mailed 01/27/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over SPARKS (US 2014/0078759), and in view of PROEBER (US 2019/0331326).
Regarding claim 1, SPARKS discloses a lighting device with a rotatable support, comprising
a lamp body (130, Fig.2), characterized in that a support (100, Fig.2) provided on the lamp body can rotate relative to the lamp body (as seen in para[0019], the lamp body 130 is rotatable relative to the support 100; as a result, the support 100 is also rotatable relative to the lamp body 130); and 
a lighting port of the lamp body (“lighting port” was interpreted to be the illumination of the lamp body; as seen in para[0019], the “lighting port” was considered to be the illumination of the lamp body 130), the support running along a length of the lamp body (“running along” was interpreted to be parallel in the same direction; as seen in para[0019], the support 100 was considered to run along a length of the lamp body 130 in that the length of the support 100 extends parallel in the same direction as the length of the lamp body 130), such that the rotation center line is parallel to the length (as seen in Fig.2, when the lamp body 130 is inserted into the support 100, the axis of the rotation center line of the support 100 is parallel to the axis of the length of the lamp body 130), the length being greater than a width and a depth of the lamp body.
SPARKS fails to explicitly disclose the lighting port of the lamp body is arranged on the side wall of the lamp body toward the direction of the rotation center line of the support, and the lighting port is shaped such that the lighting port is rotatable about the rotation center line.
However, PROEBER discloses a lighting port of a lamp body (“lighting port” was interpreted to be the illumination of the lamp body; as seen in Fig.4, the “lighting port” was considered to be the illumination of the light source 110) is arranged on the side wall of the lamp body (as seen in Fig.4, the lighting port 110 is arranged on the side wall of the lamp body 105 as opposed to the end of the lamp body 105), a rotation center line of a support (120, Fig.4) is parallel to the length of the lamp body, and the lighting port is rotatable about the rotation center line (as seen in para[0033], the lighting port 110 is rotatable about the rotation center line of the support 120).
Therefore, in view of PROEBER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lighting port on the side wall of the lamp body as taught by PROEBER to the lamp body of SPARKS in order to (1) provide lateral illumination and (2) rotate the lamp body such that the direction of the lateral illumination is directed to desired areas. 
In other words, the main difference between SPARKS and the claim is the lighting port arranged on the side wall of the lamp body. Since SPARKS fails to explicitly disclose the details of the lamp body and how/where the illumination is emitted from the lamp body, the prior art was used to show that one of ordinary skill in the art would have recognized that similar lighting devices include a lighting port on the end of the lamp body or on the side wall of the lamp body. By incorporating the lighting port on the side wall of the lamp body, the lighting port would have been rotatable about the rotation center line. As a result, the feature of lateral illumination was not considered to be distinct over the prior art. Additional comments about a combination of features has been discussed below in the Examiner’s Comment.

Regarding claim 12, SPARKS discloses a lighting device comprising 
a device body (130, Fig.2); 
an area light (“area light” was interpreted to be the illumination of the device body; as seen in para[0019], the “area light” was considered to be the illumination of the device body 130);
a handle (110, Fig.2), the handle rotatably attached to the device body (as seen in para[0019], the device body 130 is rotatable relative to the support 100; as a result, the handle 110 is rotatable relative to the device body 130), such that the handle is positionable in a variety of positions relative to the area light around the device body (as seen in para[0019], since the device body 130 is rotatable relative to the support 100, the handle 110 is rotatable or positionable relative to the device body 130), the handle running along a length of the device body (“running along” was interpreted to be parallel in the same direction; as seen in para[0019], the handle 110 was considered to run along a length of the device body 130 in that the length of the handle 110 extends parallel in the same direction as the length of the device body 130), such that the rotation center line is parallel to the length (as seen in Fig.2, when the device body 130 is inserted into the support 100, the axis of the rotation center line of the handle 110 is parallel to the axis of the length of the device body 130), the length being greater than a width and a depth of the device body.
SPARKS fails to explicitly disclose the area light on a side of the device body, the area light rotatable in the direction of the rotation center line of the handle, the area light is shaped such that area light is rotatable about the rotation center line.
However, PROEBER discloses an area light (“area light” was interpreted to be the illumination of the device body; as seen in Fig.4, the “area light” was considered to be the illumination of the light source 110) on a side of a device body (as seen in Fig.4, the area light 110 is on a side of the device body 105 as opposed to the end of the device body 105), a rotation center line of a handle (120, Fig.4) is parallel to the length of the device body, and the area light is rotatable about the rotation center line (as seen in para[0033], the area light 110 is rotatable about the rotation center line of the handle 120).
Therefore, in view of PROEBER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the area light on the side of the device body as taught by PROEBER to the device body of SPARKS in order to (1) provide lateral illumination and (2) rotate the lamp body such that the direction of the lateral illumination is directed to desired areas. 
In other words, the main difference between SPARKS and the claim is the lighting port arranged on the side wall of the lamp body. Since SPARKS fails to explicitly disclose the details of the lamp body and how/where the illumination is emitted from the lamp body, the prior art was used to show that one of ordinary skill in the art would have recognized that similar lighting devices include lighting ports on the end of the lamp body or on the side wall of the lamp body. By incorporating the area light on the side of the device body, the area light would have been rotatable about the rotation center line. As a result, the feature of lateral illumination was not considered to be distinct over the prior art. Additional comments about a combination of features has been discussed below in the Examiner’s Comment.

Regarding claim 13, SPARKS further discloses wherein the handle (110, Fig.2) includes a magnetic portion such that the handle is magnetically attachable to a magnetizable material to support the device body (as seen in Fig.2 and para[0012], the “magnetic portion” was considered to be the magnetic strip 140 on the handle 110).

Regarding claim 14, SPARKS further discloses wherein the handle (110, Fig.2) is removable attachable to the device body (130, Fig.2) via a first and second grip (120, Fig.2).

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over SPARKS (US 2014/0078759) modified by PROEBER (US 2019/0331326), and in view of YEH (US 2010/0165612).
Regarding claim 2, SPARKS further discloses the support includes a handle (as seen in Fig.2, the “handle” was considered to be the mounting platform 110) and a gripper (120, Fig.2) connected with the handle.
SPARKS modified by PROEBER fails to disclose the side wall of the lamp body is provided with a circular groove, the gripper is sleeved at the position of the circular groove, and the gripper can rotate relative to the circular groove.
However, YEH discloses the side wall of a lamp body (12, Fig.1) is provided with a circular groove (16, Fig.1), a gripper (33, Fig.1) is sleeved at the position of the circular groove, and the gripper can rotate relative to the circular groove (as seen in Fig.1, since the gripper 33 clamps onto the lamp body 12, the gripper 33 can rotate or spin relative to the circular groove 16).
Therefore, in view of YEH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circular groove as taught by YEH to the side wall of the lamp body of SPARKS modified by PROEBER in order to provide a coupling area for the gripper to couple the gripper to the lamp body.

Regarding claim 3, SPARKS further discloses two grippers (120, Fig.2), and the two grippers are respectively located at both ends of the handle (110, Fig.2).
SPARKS modified by PROEBER and YEH as discussed above for claim 2 fails to disclose the side wall of the lamp body is provided with two circular grooves, and the grippers at both ends of the handle are respectively sleeved in the positions of the two circular grooves of the lamp body.
Regarding “the side wall of the lamp body is provided with two circular grooves, and the grippers at both ends of the handle are respectively sleeved in the positions of the two circular grooves of the lamp body”, as seen in Fig.1 of SPARKS, there are two grippers 120. As seen in Fig.1 of YEH, the side wall of the lamp body 12 has a circular groove 16 for the gripper 34. One of ordinary skill in the art would have recognized that the circular groove of YEH would have been applicable to the two grippers such that there would have been two circular grooves for the two grippers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two circular groove to the side wall of the lamp body of SPARKS modified by PROEBER and YEH in order to provide two coupling areas for the two grippers to couple the two grippers to the lamp body.

Regarding claim 5, SPARKS further discloses the gripper (120, Fig.2) is closed ring structure.

Regarding claim 6, SPARKS further disclose the gripper is a non-closed ring structure with an opening (as seen in para[0022], the gripper 410 may include a split or gap 410).

Regarding claim 7, SPARKS further discloses a magnetic block is provided on the handle (as seen in Fig.2 and para[0012], the “magnetic block” was considered to be the magnetic strip 140 on the handle 110).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SPARKS (US 2014/0078759) modified by PROEBER (US 2019/0331326) and YEH (US 2010/0165612), and in view of BEADLE (US 6,902,200).
Regarding claim 4, SPARKS modified by PROEBER and YEH fails to disclose an anti-skid ring is also provided between the groove wall of the circular groove and the gripper.
However, BEADLE discloses an anti-skid ring (126, Fig.6) is provided between a first element (102, Fig.6) and a second element (104, Fig.6) (as seen in col. 4, lines 15-20, the “anti-skid ring” was considered to be the o-ring 125 because the o-ring 125 creates frictional resistance to prevent uncontrolled rotation while still permitting adjustment).
Therefore, in view of BEADLE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-skid ring as taught by BEADLE to the between the circular groove and the gripper of SPARKS modified by PROEBER and YEH in order to provide frictional resistance to prevent uncontrolled rotation while still permitting adjustment.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SPARKS (US 2014/0078759) modified by PROEBER (US 2019/0331326), and in view of LEE (US 2013/0335955).
Regarding claim 8, SPARKS modified by PROEBER fails to disclose the end of the lamp body is also provided with a focus-adjustable strong light lamp head.
However, LEE discloses a focus-adjustable strong light lamp head (Figs.5-6).
Therefore, in view of LEE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the focus-adjustable strong light lamp head as taught by LEE to the strong light lamp head of SPARKS modified by PROEBER in order to provide different light distribution patterns.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SPARKS (US 2014/0078759) modified by PROEBER (US 2019/0331326), and in view of LIU (US 6,099,142).
Regarding claim 9, SPARKS modified by PROEBER fails to disclose wherein the lamp body is further provided with a buzzer.
However, LIU discloses a lamp body (1, Fig.2) is provided with a buzzer (13, Fig.2; col.1, line 66).
Therefore, in view of LIU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the buzzer as taught by LIU to the lamp body of SPARKS modified by PROEBER in order to provide an audible warning signal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SPARKS (US 2014/0078759) modified by PROEBER (US 2019/0331326), and in view of LEMON (US 10,670,253), LIU’324 (US 2011/0085324), and WINDOM (US 2013/0343042).
Regarding claim 10, SPARKS modified by PROEBER fails to disclose the lamp body is also provided with a charging socket, a discharging socket and a control lamp body, a switch button for start-stop and mode switching, and the lamp body is provided with a waterproof cap at the location corresponding to the area where the charging socket, the discharging socket and the switch button are located.
However, LEMON discloses a charging socket (as seen in Fig.5, the charging socket 109 receives power from the electrical outlet 152 to charge the battery), a discharging socket (as seen in Fig.4 and col.5, line 28, the discharging socket 110 transmits power to the device 174 to change the device 174), and a control lamp body (as seen in Fig.16, the “control lamp body” was considered to be the controller because the controller controls operation of the lamp body).
However, LIU’324 discloses a switch button (53, Fig.3) for start-stop and mode switching, and a waterproof cap (5, 53, Fig.4) at the location corresponding to the area where the switch button is located.
However, WINDOM discloses a cap (190, Figs.3A-3B) at the location corresponding to the area where the charging socket (175, Fig.3A) is located.
Therefore, in view of LEMON, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the charging socket, the discharging socket, and the control lamp body as taught by LEMON to the lamp body of SPARKS modified by PROEBER in order to (1) charge the lamp body and charge another device and/or (2) control the operations of the lamp body.
Therefore, in view of LIU’324, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switch as taught by LIU’324to the lamp body of SPARKS modified by PROEBER and LEMON in order to turn the lighting device on and off.
Therefore, in view of LIU’324, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waterproof cap where the switch button is located as taught by LIU’324 to the lamp body of SPARKS modified by PROEBER, LEMON, and LIU’324 in order to protect the switch button.
Therefore, in view of WINDOM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cap where the charging socket is located as taught by WINDOM to the lamp body of SPARKS modified by PROEBER, LEMON, and LIU’324 in order to protect the charging socket.
Regarding “a waterproof cap at the location corresponding to the area where the charging socket, the discharging socket and the switch button are located”, LIU’324 discloses a waterproof cap for the switch and WINDOM discloses a cap for the charging socket. One of ordinary skill in the art would have recognized to rearrange the electrical components (such as the switch, the charging socket, and the discharging socket) to the waterproof cap in order to protect the electrical components from water or other debris.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SPARKS (US 2014/0078759) modified by PROEBER (US 2019/0331326), LEMON (US 10,670,253), LIU’324 (US 2011/0085324), and WINDOM (US 2013/0343042), and in view of LIU’967 (US 2013/0271967).
Regarding claim 11, SPARKS modified by PROEBER, LEMON, LIU’324, and WINDOM fails to disclose the waterproof cap is made of soft material.
However, LIU’967 discloses a waterproof cap (79, Fig.6) is made of soft material (para[0027]).
Therefore, in view of LIU’967, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the soft material as taught by LIU’967 to the waterproof cap of SPARKS modified by PROEBER, LEMON, LIU’324, and WINDOM in order to provide a comfortable material for the user.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over SPARKS (US 2014/0078759) modified by PROEBER (US 2019/0331326), and in view of ACCORDINO (US 5,577,697).
Regarding claim 15, SPARKS modified by PROEBER fails to disclose wherein the handle includes a hinge, such that the first grip is removable from the device body and rotatable away from the device body while the second grip is attached to the device body.
However, ACCORDINO discloses a handle (10, Fig.2) includes a hinge (22 26, 24, Fig.3) such that a first grip (34, Fig.3) is removable from a device body (12, 16, Fig.1) and rotatable away from the device body while the second grip is attached to the device body.
Therefore, in view of ACCORDINO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinge as taught by ACCORDINO to the handle of SPARKS modified by PROEBER in order to provide additional mounting configurations of the lamp body.

Regarding claim 16, SPARKS modified by PROEBER and ACCORDINO as discussed above for claim 15 fails to disclose a directional light on the device body.
However, ACCORDINO further discloses a directional light (14, Fig.1) on a device body (12, Fig.1).
Therefore, in view of ACCORDINO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the directional light as taught by ACCORDINO to the device body of SPARKS modified by PROEBER and ACCORDINO in order to provide directional illumination.

Regarding claim 17, SPARKS further discloses wherein the device body is a cylinder (as seen in Fig.2, the device body 130 was considered to be cylinder), and the handle rotates around the side of the cylinder (as seen in Fig.2).
PARKS modified by PROEBER and ACCORDINO as discussed above for claim 15 further discloses the area light is on a side of the cylinder (as seen in Fig.4 of PROEBER, the area light 110 is on a side of the device body 105), and the directional light is on an end of the cylinder (as seen in Fig.1 of ACCORDINO, the directional light 14 is on an end of the device body 12).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180111547, US 6179431, US 7682036, and US 1222458 discloses a lamp body, a rotatable support, and a lighting port.

Response to Arguments









Applicant’s arguments with respect to the presented claims have been considered but are moot because the arguments do not apply to all of the combination of references being used in the current rejection.
However, applicant has argued “In Zhang, the lighting members are not rotatable about the rotation center line of a handle running the length of the body of the lighting device”.
In response to applicant’s argument, while ZHANG was not used in the instant Office Action, it is noted that the rejection is based on the combination of references. SPARKS fails to explicitly disclose the details of the lamp body and how/where the illumination is emitted from the lamp body. However, the prior art was used to show that one of ordinary skill in the art would have recognized that similar lighting devices include a lighting port on the end of the lamp body or on the side wall of the lamp body. For example: PROEBER shows the lighting port on the side wall of the lamp body. By incorporating the lighting port (or illumination) on the side wall of the lamp body to SPARKS, the lighting port would have been rotatable about the rotation center line of the support or handle. In other words, the resulting structure of SPARKS modified by PROEBER as discussed above for independent claim 1 and claim 12 would be similar to Fig.2 of the applicant’s drawings, where (1) the length of the lamp body and the length of the support extend in the same direction and (2) the lighting port is on the side wall of the lamp body such that the lighting port is rotatable about the rotation center line of the support. As a result, the feature of mere lateral illumination was not considered to be distinct over the prior art. Therefore, the references disclose the limitations as currently claimed. Additional comments about a combination of features has been discussed below in the Examiner’s Comment.

Examiner’s Comment









The prior art of record generally shows similar rotatable supports and lamp bodies, where the support has grippers and the lamp body has lateral illumination. However, as seen in Fig.2 of the applicant’s drawings, the applicant’s invention includes a combination of features including the (1) the support having two grippers sleeved at two circular grooves of the lamp body, (2) the lighting port of the lamp body arranged on the side wall of the lamp body (lateral illumination), (3) the focus adjustable lamp head on the end of the lamp body (directional illumination), and (4) the charging and control mechanisms on the other end of the lamp body. The applicant is suggested to incorporate the combination of features into the independent claim. As of now, the features are separated into separate dependent claims, which were separately addressable with the prior art of record. Sample language for claim 1 and claim 12 has been provided below including the features above.

Claim 1. A lighting device with a rotatable support, comprising:
a lamp body, characterized in that a support provided on the lamp body can rotate relative to the lamp body; and 
a lighting port of the lamp body is arranged on the side wall of the lamp body toward the direction of the rotation center line of the support, the support running along a length of the lamp body, such that the rotation center line is parallel to the length, the length being greater than a width and a depth of the lamp body, such that the lighting port is shaped such that the lighting port is rotatable about the rotation center line;
two grippers at both ends of the support are sleeved at positions of two circular grooves of the lamp body;
the end of the lamp body is provided with a focus-adjustable strong light lamp head;
the other end of the lamp body is provided with a charging socket and a switch button for start-stop and mode switching, and a waterproof cap at the location corresponding to the area where the charging socket and the switch button are located.


Claim 12. A lighting device comprising:
a device body; 
an area light on a side of the device body; 
a handle, the handle rotatably attached to the device body, such that the handle is positionable in a variety of positions relative to the area light around the device body, the area light rotatable in the direction of the rotation center line of the handle, the handle running along a length of the device body, such that the rotation center line is parallel to the length, the length being greater than a width and a depth of the device body such that the area light is shaped such that area light is rotatable about the rotation center line;
two grippers at both ends of the handle are sleeved at positions of two circular grooves of the device body;
the end of the device body is provided with a focus-adjustable strong light lamp head;
the other end of the device body is provided with a charging socket and a switch button for start-stop and mode switching, and a waterproof cap at the location corresponding to the area where the charging socket and the switch button are located.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.E/Examiner, Art Unit 2875     


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875